DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-13, 15-16 and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McDevitt et al. (US 2012/0135396).
McDevitt discloses a fluid sensor apparatus (fig. 19a-b, 1110), comprising: 
at least one fluid inlet (1282) and at least two fluid outlets (fig. 20-21, inlet port 1282 fluidically connects to channel outlet 1285 which is coupled to an inlet port on a 
a receiving slot (fig. 19a,19b, sensor card 1120) for receiving a sensor card in fluid communication with the fluid inlet (1282) and the at least two fluid outlets (1285 and second outlet as described above); 
a light source (fig. 19b, 1130) directing light to a first side of the receiving slot; and 
a camera or a photodetector (1140) receiving light from a second side of the receiving slot opposing the first side of the receiving slot (fig. 19b);
wherein the at least one fluid inlet fluidically connects the receiving slot to an external fluid flow path (the fluid path which is connected to 1282, fluid inlet) and wherein each of the at least two fluid outlets fluidly connect the receiving slot to the external fluid flow path (All the fluid flow paths are in fluid communication with each other.  An external fluid flow path is interpreted as being a flow path that is not within the 
Regarding claim 2, wherein the light source (1130) is positioned on the first side of the receiving slot opposite to the camera or photodetector (1140) positioned on the second side of the receiving slot (see fig. 19b).  
Regarding claim 3, further comprising a first light guide (380) directing light from the light source (100) to the first side of the receiving slot and a second light guide (400) directing light received on the second side of the receiving slot directing light to the camera or photodetector (160) (fig. 2).  
Regarding claim 4, further comprising a sampling chamber (sensor array has chambers (fig. 1, 140, para 72) in fluid communication with the fluid inlet (200), the fluid outlet (220), and the receiving slot.  
Regarding claim 5, wherein the light source is an LED array (para 98).
Regarding claim 6, further comprising a receiving slot cover (fig. 18).  
Regarding claim 7, wherein an interior surface of the receiving slot is non-reflective (the receiving slot is made of plastic and can be matte).  
Regarding claim 8, further comprising a receiving slot cover lock; the receiving slot cover lock fixing the receiving slot cover in a fixed position (para 127 states the sensor may be held in place in a manner analogous to a floppy disk of a computer.  The sensor snaps into place within the portable sensor system).  
Regarding claim 9, wherein the camera or photodetector and light source define a line; and wherein the receiving slot is substantially orthogonal to the line (fig. 19b).  

Regarding claim 11, the processor determining an intensity of green pixels in an image produced by the camera or photodetector (para 64,66;98).  
Regarding claim 12, wherein the processor is housed within the pH and ammonia fluid sensor apparatus (the processor is housed within the housing in fig. 18).  
Regarding claim 13, wherein the sensor card (fig. 20-21) comprises at least one fluid sensor membrane (assay 1230), a front carrier (1240) overlaying a front side of the at least one fluid sensor membrane, a back carrier (1220) overlaying a back side of the at least one fluid sensor membrane, and at least one pair of sampling holes positioned opposedly on the front carrier and back carrier, the pair of sampling holes aligned over the front side and back side of the fluid sensor membrane (1285 and 1287).3  Appl. No. 15/677,261  Preliminary Amendment dated August 16, 2017 
Regarding claim 15, further comprising a temperature sensor (para 139) sampling chamber.  
Regarding claim 16, McDevitt discloses a dialysate flow path, comprising: the fluid sensor apparatus of claim 1, a dialyzer (fig. 20-21), a sorbent cartridge (para 290), and a dialysate pump (para 11).  
Regarding claim 27, a second inlet can be interpreted as 1287 as seen in fig. 21.

Response to Arguments
11/10/20 have been fully considered but they are not persuasive.   Applicant argues, “The recited receiving slot is the location within the apparatus into which the sensor card is placed. In the system of McDevitt, the receiving slot would be the space between ports 1285 and 1287. See McDevitt at FIG. 20. Fluid can only enter this portion of McDevitt via channel 1284 from inlet 1282. Inlet 1282 is the only inlet connecting the alleged receiving compartment of McDevitt with an external flow path. Fluid can only exit the receiving compartment of McDevitt through port 1287, then flow through channel 1286 and reservoir 1288 to exit through outlet channel 1290. The only outlet pathway in McDevitt is through port 1287, channel 1286, reservoir 1280 and channel 1290 to an external flow path. There is no other pathway for fluid to travel out of the alleged receiving compartment of McDevitt. Other than inlet 1282 and outlet channel 1290, McDevitt does not appear to teach any other connection to an external flow path. As such, McDevitt cannot teach or suggest "at least two fluid outlets," and that "each of the at least two fluid outlets fluidly connect the receiving slot to the external fluid flow path," as recited in Claim 1.”
Applicant has not provided a relationship between the two outlets with respect to each other or to the inlet other than by stating they are fluidly connectable to the fluid flow path.  Applicant has not provided the two outlets reside at the connect of the sensor slot which would distinguish from the prior art.  Applicant is urged to structural distinguish from the prior art.  Claim 1 requires that all the channels and outlets are in “fluid communication”.  All the channels and inlets and outlets of McDevitt are in fluid communication with each other and the receiving slot.  The fluid flow path in McDevitt is any channel that flows a fluid.  In fig. 20/21 that includes 1282, 1284, 1285, the sample assay 1220/1230/1240, 1287, 1286, outlet at end of 1286, vent 1288.  Therefore inlet 1282 is connectable to a fluid flow path 1284, first outlet 1285 is connectable to a fluid flow path 
A second interpretation of McDevitt is 1282 is the fluid inlet, sensor slot is where the sensor is placed between 1285 and 1287 connection; the first outlet would be at end of channel 1286 and the second outlet would be at the end of channel 1290; Applicant has not claimed that the outlets reside at the connect of the sensor slot; Claim 1 only requires that the inlets and outlets are in fluid communication with the sensor slot; the two fluid outlets connect the receiving slot to the external fluid flow path which ultimately removes the fluid from channel 1290.
Applicant argues, “Claim 1 recites that the apparatus has “at least two fluid outlets,” and that “each of the at least two fluid outlets fluidly connect the receiving slot to the external fluid flow path.” This limitation is not taught or suggested by McDevitt.”  McDevitt discloses at least one fluid inlet (1282) fluidically connects the receiving slot (as seen in fig. 19) to an external fluid flow path (the fluid path which is connected to 1282, fluid inlet) and wherein each of the at least two fluid outlets fluidly connect the receiving slot to the external fluid flow path (All the fluid flow paths are in fluid communication with each other.  An external fluid flow path is interpreted as being a flow path that is not within the sensor 1200.  Therefore the fluid inlet 1282 is connected to the receiving slot to an external fluid flow path (para 163).  Applicant has not positively claimed the sensor card.
A second interpretation of McDevitt is 1282 is the fluid inlet, sensor slot is where the sensor is placed between 1285 and 1287 connection; the first outlet would be at end of channel 1286 and the second outlet would be at the end of channel 1290; Applicant has not claimed that the outlets reside at the connect of the sensor slot; Claim 1 only requires that the inlets and outlets are in fluid communication with the sensor slot; the two fluid outlets connect the receiving slot to the external fluid flow path which ultimately removes the fluid from channel 1290.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL P SIEFKE whose telephone number is (571)272-1262.  The examiner can normally be reached on Monday, Tuesday, Thursday, Friday, 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797